EXHIBIT 99.4 EXECUTION COPY GSAA HOME EQUITY TRUST 2007-9 ASSET-BACKED CERTIFICATES SERIES 2007-9 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT among GOLDMAN SACHS MORTGAGE COMPANY, as Assignor GS MORTGAGE SECURITIES CORP., as Assignee BISHOP’S GATE RESIDENTIAL MORTGAGE TRUST, as a Seller and PHH MORTGAGE CORPORATION as a Seller and as Servicer Dated as of September 28, 2007 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT (this “Assignment Agreement”) made this 28th day of September 2007, among PHH Mortgage Corporation (formerly known as Cendant Mortgage Corporation) (the “Servicer”), Bishop’s Gate Residential Mortgage Trust (formerly known as Cendant Residential Mortgage Trust) (“Bishop’s Gate” and, together with the Servicer, the “PHH Parties”), GS Mortgage Securities Corp., as assignee (the “Assignee”) and Goldman Sachs Mortgage Company, as assignor (the “Assignor”). WHEREAS, the Assignor and the PHH Parties have entered into (i) the Second Amended and Restated Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of May 1, 2006 as amended by the Amendment No. 1, dated as of August 1, 2006, (“Amendment No. 1”) and Amendment No. 2, dated as of September 1, 2006 (“Amendment No. 2” and collectively, the “Sale and Servicing Agreement”) and (ii) the Purchase Price and Terms Letter, dated as of June 28, 2007, pursuant to which the PHH Parties sold to the Assignor certain mortgage loans listed on the mortgage loan schedule attached as an exhibit to the Sale and Servicing Agreement; WHEREAS, the Assignee has agreed on certain terms and conditions to purchase from the Assignor certain of the mortgage loans (the “Mortgage Loans”), which are subject to the provisions of the Sale and Servicing Agreement and are listed on the mortgage loan schedule attached as Exhibit 1 hereto (the “Mortgage Loan Schedule”); and WHEREAS, pursuant to a Master Servicing and Trust Agreement, dated as of September 1, 2007 (the “Trust Agreement”), among GS Mortgage Securities Corp., as depositor, Citibank, N.A., as trustee (the “Trustee”), U.S. Bank National Association, as a custodian, Deutsche Bank National Trust Company, as a custodian and Wells Fargo Bank, N.A., as master servicer (in such capacity, the “Master Servicer”), securities administrator and as a custodian, the Assignee will transfer the Mortgage Loans to the Trustee, together with the Assignee’s rights under the Sale and Servicing Agreement, to the extent relating to the Mortgage Loans (other than the rights of the Assignor (and if applicable its affiliates, officers, directors and agents) to indemnification thereunder). NOW THEREFORE, in consideration of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Assignment and Assumption. (a)The Assignor hereby assigns to the Assignee, as of the date hereof, all of its right, title and interest in and to the Mortgage Loans, the Sale and Servicing Agreement, to the extent relating to the Mortgage Loans (other than the rights of the Assignor (and if applicable its affiliates, officers, directors and agents) to indemnification thereunder) from and after the date hereof, and the Assignee hereby assumes all of the Assignor’s obligations under the Sale and Servicing Agreement, to the extent relating to the Mortgage Loans, from and after the date hereof, and the Servicer hereby acknowledges such assignment and assumption and hereby agrees to the release of the Assignor from any obligations under the Sale and Servicing Agreement from and after the date hereof, to the extent relating to the Mortgage Loans. (b)The Assignor represents and warrants to the Assignee that the Assignor has not taken any action which would serve to impair or encumber the Assignor’s ownership interest in the Mortgage Loans since the date of the Sale and Servicing Agreement. (c)The PHH Parties and the Assignor shall have the right to amend, modify or terminate the Sale and Servicing Agreement without the joinder of the Assignee with respect to mortgage loans not conveyed to the Assignee hereunder; provided, however, that such amendment, modification or termination shall not affect or be binding on the Assignee. 2.Modification of Sale and Servicing Agreement.Only in so far as it relates to the Mortgage Loans, the PHH Parties and the Assignor hereby amend the Sale and Servicing Agreement as follows: (a)The following term shall be added after the term “Qualified Correspondent” in Article I, Section 1.01: “Qualified Depository”: A depository the accounts of which are insured by the FDIC and is otherwise acceptable to the Rating Agencies.For the avoidance of doubt, a depository will be acceptable to Standard & Poor’s if its short-term unsecured debt obligations are rated “A-2” or above or, if such depository’s short-term unsecured debt obligations are not rated, its long-term unsecured debt obligations are rated “BBB+” or above by Standard &
